DETAILED ACTION

Status of Claims
Amendment filed June 25, 2021 is acknowledged.   
Claim 13 has been cancelled by the applicant.
Claims 1-12 and 14-21 are pending. 
Claims 1, 3, 7, 9-12, 14-17, and 20 have been amended.    
Claim 21 has been added.
Claims 1-12 and 14-21 are examined below.
Claims 1-12 and 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. 

Regarding Objection to the Drawings, applicant states:
In the Office Action dated March 25, 2021, the Examiner objected to the drawings. Subject to the approval of the Examiner, it is proposed to substitute FIGs. lA-10 with the attached substitute FIGs. lA-10. Applicant respectfully submits that substitute FIGs. lA-10 overcome this objection and add no new matter.

However, numerous drawing changes have been made, not all of which are in response to the non-final rejection mailed March 25, 2021.  Thus, examiner requires that marked up copies of the drawings be submitted, see Drawings below.

Next, applicant argues:
In the Office Action, the Examiner objected to the specification because of informalities.  The specification has been amended, and Applicant respectfully submits that the amendment overcomes this objection and adds no new matter.

The amendments to the specification include new matter.  See Specification below.

Next, applicant argues:
In the Office Action, the Examiner objected to Claims 6-7 and 8-9 as being duplicates or else are so close in content that both cover the same thing. Applicant respectfully disagree with the Examiner's contention. Applicant respectfully submits that Claims 8-9 are neither duplicates of Claims 6-7 nor they cover the same thing. Rather, Claims 8-9 cover a different aspect of the disclosure than Claims 6-7. Applicant respectfully requests the Examiner to withdraw this objection of claims.

However, the only difference is that claims 6 and 7 include that first second metal layer strip is a first color and second second metal layer strip is a second color, whereas claims 8 and 9 include that first second metal layer strip is a second color and second second metal layer strip is a first color.  Claims 8 and 9 are not related in any way to claims 6 and 7.  Effectively, the claim language of claims 6 and 7 claim that first second metal layer is a different color than second second metal layer strip, and likewise claims 8 and 9  claim that the first second metal layer is a different color that second second metal layer strip.  The claims encompass identical subject matter, and are thus substantial duplicates thereof.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
In the Office Action, the Examiner rejected Claim 14 under 35 U.S.C. § l 12(a) as containing subject matter which was not described in the specification in such a way to enable one skilled in 
…
In the Office Action, the Examiner rejected Claim 3 under 35 U.S.C. § l 12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicants regard as their invention. Claim 3 has been amended, and Applicant respectfully submits that the amendment overcomes this rejection and adds no new matter.

The 112 rejections of claims 3 and 14 for the previous reasons have been overcome.

Next, applicant argues:
There are no specific distances mentioned in the Chang references for either the location of the vias or for the position of the ends of the metal strips in reference to a boundary of the cells. Rather, the Examiner is interpreting such distances from Figure 6 of Chang. Applicant respectfully submits that there is nothing in the prior art cited by the Examiner that discloses the aforementioned recitation. Accordingly, independent Claims 1, 10, and 15 patentably distinguishes [sic] the present invention over the cited art, and Applicant respectfully requests withdrawal of this rejection of Claims 1, 10, and 15.
…
Applicant respectfully requests, if the Examiner continue to rely on this unsupported contention that these distances are common use in similar devices in the art, the Examiner to provide support.

However, as shown below, Chang teaches the general structure of the device, and it appears that the distances claimed are no more than optimization of the Chang device.  If the comparative ranges claimed are critical, applicant is to disclose the critical nature of the distances.  
Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  In particular, “that the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of metal layer strips.”  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele
There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Drawings
The drawings were received on June 25, 2021.  These drawings are not acceptable as submitted.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Lm1” has been used to designate the length of metal strip 104b and the length of metal strip 104d or 104e, which are explicitly shown to be different lengths (Figures 5, 6, 7, 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of .

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version (in this case, annotations including the changes made to the version submitted 31 December 2019).  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification 
The amendment filed June 25, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: first boundary 108a and second boundary 108b may define boundary of the substrate.  Nowhere else in the specification is this described, and 108a and 108b are shown not.  
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the convention regarding the notation of pitch is not consistent.  In paragraphs 25 and 31, the pitch of the first metal layer strips is written as “PM0” and in paragraph 26 the pitch of the second metal layer strips is written as “PM1.”  However, in paragraphs 32, 34, 39, and 41, the pitch of the first metal layer strips is written as “PM0”
Appropriate correction is required.

Claim Objections
Applicant is advised that should claims 6 and 7 be found allowable, claims 8 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 15, nowhere in the original disclosure is a description of the device which includes the first first metal layer strip is at a distance in a range of 0.3PM0 – 0.5PM0 from the first boundary.  The specification explicitly includes that the first first metal strip is at a distance greater than 0.3PM0 (paragraph 32, 34, 39, 41) but nowhere does the disclosure limit the range to 0.5PM0.  

Regarding claim 16, nowhere in the original disclosure is a description of the device which includes the second first metal layer strip is at a distance in a range of 0.3PM0 – 0.5PM0 from the second boundary.  The specification explicitly includes that the second first metal strip is at a distance greater than 0.3PM0 (paragraph 32, 34, 39, 41) but nowhere does the disclosure limit the range to 0.5PM0.  

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a second predetermined distance of 0.5PM0, does not reasonably provide enablement for any distance greater or less than 0.5PM0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Regarding claim 1, the breath of the claim comprises “wherein the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips” which encompasses any distance which is greater than 0.5PM0, including 1PM0, 10PM0, 100PM0, 1000PM0, etc.  Distances within a cell are well known in the art, but the disclosure includes no upper limit on the distance which is greater than 0.5PM0 and gives no working examples of explicit distances which are to be desired.  One of ordinary skill in the art might believe that any predetermined distance within a cell may not be more than the length of the cell itself, but the claims attempt to encompass lengths even beyond this, thus negating the utilization of individual, repeatable cells.

Claim 2 depends on claim 1, and thus inherits all the rejections therein.

Claim 3 depends on claim 2, and thus inherits all the rejections therein.

Claim 4 depends on claim 1, and thus inherits all the rejections therein.

Claim 5 depends on claim 4, and thus inherits all the rejections therein.

Claim 6 depends on claim 1, and thus inherits all the rejections therein.

Claim 7 depends on claim 6, and thus inherits all the rejections therein.

Claim 8 depends on claim 1, and thus inherits all the rejections therein.

Claim 9 depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 10, the breath of the claim comprises “wherein the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips” which encompasses any distance which is greater than 0.5PM0, including 1PM0, 10PM0, 100PM0, 1000PM0, etc.  Distances within a cell are well known in the art, but the disclosure includes no upper limit on the distance which is greater than 0.5PM0 and gives no working examples of explicit distances which are to be desired.  One of ordinary skill in the art might believe that any predetermined distance within a cell may not be more than the length of the cell itself, but the claims attempt to encompass lengths even beyond this, thus negating the utilization of individual, repeatable cells.

Claim 11 depends on claim 10, and thus inherits all the rejections therein.

Claim 12 depends on claim 10, and thus inherits all the rejections therein.

Claim 14 depends on claim 10 (see rejection of claim 14 under 35 U.SC. 112(d) below), and thus inherits all the rejections therein.

Claim 15 depends on claim 10, and thus inherits all the rejections therein. 

Claim 16 depends on claim 10, and thus inherits all the rejections therein.

Claim 17 depends on claim 10, and thus inherits all the rejections therein.

Claim 18 depends on claim 10, and thus inherits all the rejections therein.

Claim 19 depends on claim 18, and thus inherits all the rejections therein.

Regarding claim 20, the breath of the claim comprises “wherein the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips” which encompasses any distance which is greater than 0.5PM0, including 1PM0, 10PM0, 100PM0, 1000PM0, etc.  Distances within a cell are well known in the art, but the disclosure includes no upper limit on the distance which is greater than 0.5PM0 and gives no working examples of explicit distances which are to be desired.  One of ordinary skill in the art might believe that any predetermined distance within a cell may not be more than the length of the cell itself, but the claims attempt to encompass lengths even beyond this, thus negating the utilization of individual, repeatable cells.

Claim 21 depends on claim 20, and thus inherits all the rejections therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, upon which claim 14 depends, is canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of examination, claim 14 will be examined as if it depended on claim 10 rather than on canceled claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-12, 14-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2017/0352623; hereinafter “Chang”).

Regarding claim 1, Chang (Figures 5 and 6) teaches a device comprising:
a first metal layer (600a, 600b, 600c, 600d) comprising a plurality of first metal layer strips, wherein the plurality of first metal layer strips comprises a first first metal layer strip (600d) adjacent to a first boundary of a cell (562) and a second first metal layer strip (600c) adjacent to a second boundary of a cell (522),
wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal layer strips, the first boundary, and the second boundary are substantially parallel to each other (Figure 6); and
a second metal layer comprising a first second metal layer strip (570) and a second second metal layer strip (580) adjacent to the first second metal layer strip, wherein the first 
wherein the second second metal layer strip (580) is connected to the first metal layer at the second first metal layer strip (600c) through a second via (610c), wherein the second via is located at the first predetermined distance from a second end of the second second metal strip (see below), wherein a first end of the second second metal layer strip is at the second predetermined distance from the first boundary, wherein the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips (see discussion below), and 
wherein each of the first second metal layer strip and the second second metal layer strip are substantially parallel to each other (Figure 6).

    PNG
    media_image1.png
    781
    1038
    media_image1.png
    Greyscale

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  In particular, “that the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of metal layer strips.”  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. via 610 is a distance from the first end of metal strip 570, and an other distance from the second border, and via 610c is a similar distance from a second end of metal strip 580, and a similar other distance from the first border, the other distance being a third distance from the first border).  The particular comparative distances (the first predetermined distance, the second predetermined distance, and the distance of at least 0.5PM0 from the first border) are not explicitly taught by Chang.  However, the particular claimed comparative distances as claimed appear to be routine optimization because Chang teaches the general structure with distances from borders and vias from ends of metal strips.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why these particular comparative distances are novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus these comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 2, Chang teaches the first second metal layer strip (570) is an odd numbered second metal layer strip, and wherein the second second metal layer strip (580) is an even numbered second metal layer strip (as counting from the left of Figure 6).

Regarding claim 3, Chang teaches the odd numbered second metal layer strip (570) extends beyond the first boundary (562) and the even numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 4, Chang teaches the first second metal layer strip (570) is an even numbered second metal layer strip, and wherein the second second metal layer strip (580) is an odd numbered second metal layer strip (as counting from the right of Figure 6).

Regarding claim 5, Chang teaches the even numbered second metal layer strip (570) extends beyond the first boundary (562) and the odd numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 10, Chang (Figures 5 and 6) teaches a device comprising: 

a second layer comprising a plurality of second metal layer strips (Figure 5),
wherein each of the plurality of second metal layer strips are designated as one of an odd track second metal layer strip and an even track second metal layer strip in alternate (570, 580, 530, 540)), 
wherein a first odd track second metal layer strip (570) is connected to the first metal layer at the first first metal layer strip (600d) through a first via (610d), wherein the first via is located at a first predetermined distance from a first end of the first odd track second metal layer strip (see Figure 6 reproduced below), wherein a second end of the first odd track second metal layer strip is at a second predetermined distance from the second boundary (see Figure 6 reproduced below), 
wherein a first even track second metal layer strip (580) is connected to the first metal layer at the second first metal layer strip (580) through a second via (610c), wherein the second via is located at the first predetermined distance from a second end of the second second metal strip (see Figure 6 reproduced below), wherein a first end of the second second metal layer strip is at the second predetermined distance from the first boundary (see Figure 6 reproduced below),
M0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips (see Figure 6 reproduced below and discussion below), and 
wherein each of the plurality of second metal layer strips are substantially parallel to each other in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image2.png
    781
    1038
    media_image2.png
    Greyscale

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  In particular, “that the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of metal layer strips.”  Where the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. via 610 is a distance from the first end of metal strip 570, and an other distance from the second border, and via 610c is a similar distance from a second end of metal strip 580, and a similar other distance from the first border, the other distance being a third distance from the first border).  The particular comparative distances (the first predetermined distance, the second predetermined distance, and the distance of at least 0.5PM0 from the first border) are not explicitly taught by Chang.  However, the particular claimed comparative distances as claimed appear to be routine optimization because Chang teaches the general structure with distances from borders and vias from ends of metal strips.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why these particular comparative distances are novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus these comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 11, Chang teaches the first odd track second metal layer strip (570) extends from the first boundary in the second dimension up to a third predetermined distance from the second boundary (Figure 6; see below).

    PNG
    media_image3.png
    781
    1038
    media_image3.png
    Greyscale


Regarding claim 12, Chang teaches the first even track second metal layer strip extends from the second boundary in the second dimension up to a third predetermined distance from the first boundary (Figure 6; see below).

    PNG
    media_image4.png
    781
    1038
    media_image4.png
    Greyscale


Regarding claim 14, Chang teaches the first odd track second metal layer strip extends at least 0.3PM0 from the first via (Figure 6 shows that 570 extends beyond 600c, and thus extends at least 0.3PM0 from the first via).  

Regarding claim 15, wherein the first first metal layer strip (600d) is at a distance in a range of 0.3PM0 – 0.5PM0 from the first boundary (Figure 6; see below). 

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 16, wherein the second first metal layer strip is at a distance in a range of 0.3PM0 – 0.5PM0 from the second boundary wherein the second first metal layer strip (600c) is at a distance in a range of 0.3PM0 – 0.5PM0 from the second boundary (Figure 6; see below). 

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 17, Chang teaches the first odd track second metal layer (570) strip extends beyond the first boundary (562) and the first even track second metal layer strip (580) extends beyond the second boundary (564: Figure 6).

Regarding claim 20, Chang teaches a method of forming a circuit, the method comprising:
forming a substrate (Official Notice is taken that the conductive features of Chang are made on a substrate);
forming a first metal layer adjacent to the substrate (530, 540, 570, 580), wherein forming the first metal layer comprises forming a first first metal layer strip (530) adjacent to a first boundary (left side of 550 and 510) and forming a second first metal layer strip (540) adjacent to a second boundary (right side of 550 and 510), wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal strips, the first boundary, and the second boundary extend in a first dimension (Figures 5 and 6);
forming a second metal layer (600a, 600b, 600c, 600d) comprising a first second metal layer strip (600b) and a second second metal layer strip (600a) adjacent to the first second metal layer strip; and
connecting the second metal layer to the first metal layer, wherein connecting the first metal layer to the second metal layer comprises:
connecting the first second metal strip (600b) to the first metal layer at the first first metal strip (530) through a first via (610b), wherein the first via is located at a first predetermined distance from a first end of the first second metal strip (see Figure 6 reproduced below), and wherein a second end of the first second metal layer strip is at a second predetermined distance away from the second boundary, and 
connecting the second second metal layer strip (600a) to the first metal layer at the second first metal strip (540) through a second via (610a), wherein the second via is located at 
wherein a first end of the second second metal layer strip is at the second predetermined distance away from the first boundary (see Figure 6 reproduced below), 
wherein the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch of the plurality of first metal layer strips (see discussion below), and
wherein each of the first second metal layer strip and the second second metal layer strip extend in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image5.png
    573
    918
    media_image5.png
    Greyscale

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  In particular, “that the second predetermined distance is greater than 0.5PM0 from the first boundary, and wherein PM0 is a pitch In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. via 610 is a distance from the first end of metal strip 570, and an other distance from the second border, and via 610c is a similar distance from a second end of metal strip 580, and a similar other distance from the first border, the other distance being a third distance from the first border).  The particular comparative distances (the first predetermined distance, the second predetermined distance, and the distance of at least 0.5PM0 from the first border) are not explicitly taught by Chang.  However, the particular claimed comparative distances as claimed appear to be routine optimization because Chang teaches the general structure with distances from borders and vias from ends of metal strips.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why these particular comparative distances are novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus these comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 21, Chang teaches the first second metal layer strip (600b) extends beyond the first boundary and the second second metal layer strip (600a) extends beyond the second boundary (boundaries may be arbitrarily defined to be as shown in Figure 6, or flush with left side of 530 and right side of 540).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 10 above, and further in view of Xiao et al. (US Pub. No. 2014/0210100; hereinafter “Xiao”).

Regarding claim 6, Chang teaches the device of claim 1, but does not explicitly teach the first second metal layer strip is a first color second metal layer strip, and wherein the second second metal layer strip is a second color second metal layer strip.  However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of 

Regarding claim 7, Chang in view of Xiao teaches the first color second metal layer strip (Chang: 570) extends beyond the first boundary (Chang: 562) and the second color second metal layer strip (Chang: 580) extends beyond the second boundary (Chang: 564, Figure 6; counting from the left).

Regarding claim 8, Chang teaches the device of claim 1, but does not explicitly teach the first second metal layer strip is a second color second metal layer strip, and wherein the second second metal layer strip is a first color second metal layer strip.  However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claims 9, Chang in view of Xiao teaches the second color second metal layer strip (Chang: 570) extends beyond the first boundary (Chang: 562) and the first color second metal layer strip (Chang: 580) extends beyond the second boundary (Chang: 564, Figure 6; counting from the left).

Regarding claim 18, Chang teaches the device of claim 10, but does not explicitly even track second metal layer strips are of a first color and odd numbered second layer strips are of a second color, the second color being different than the first color.

However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claim 19, Chang in view of Xiao teaches the first color comprises a first pattern and the second color comprises a second pattern (Xiao: paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817